948 F.2d 1289
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Anna Marie HILL, Administratrix of the estate of Alvin Sonsand next friend of Misty Dawn Hill, Plaintiff-Appellant,v.FRANKLIN COUNTY, Kentucky;  Hunter Hay, in his officialcapacity as Jailer, Franklin County Jail;  Fiscal County ofFranklin County, Kentucky;  Robert T. Harrod, Honorable, inhis official capacity as Franklin County Judge-Executive;Robert Arnold, Honorable, in his official cappacity asFranklin County Judge-Executive;  Unknown Deputies andEmployees of Frankfort and Franklin County, Kentucky,Defendants-Appellees.
No. 91-5216.
United States Court of Appeals, Sixth Circuit.
Nov. 12, 1991.

Before MERRITT, Chief Judge, RALPH B. GUY, Jr., Circuit Judge, BAILEY BROWN, Senior Judge.

ORDER

1
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


2
The court finds that no prejudicial error intervened in the judgment and proceedings in the district court, and it is therefore ORDERED that said judgment be and it hereby is affirmed.